                      Case 6:19-cv-01071-AA                        Document 6           Filed 07/15/19     Page 1 of 2


AO 440 (Rev. 06/12) Swnrnons in a Civil Action.


                                      UNITED .STATES DISTRICT COURT
                                                                         for the
                                                                   District of Oregon

                                                                            )
                                                                            )
                                                                            )
                                                                            )
                            Plaintiff(s)                                    )
                                                                            )
                                 V.
                                                                            )      Civil Action No.   (p : \ ~ - Cv - 0 \ O'"'l- \ - AA
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                     ·     Defendant(s)                                     )

                                                       SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

  G-e:('~ \6YOoks
8-./'i l E.. 15+b /J..ve-riv..e_
' f _ ~ I O~VJ . q'"Q-vf O>
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee.of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                       : :ro.t't'\-c."::. -   ~Y-c,,-!. : A)vo:<~-      1,.. •

                                        · ·t/o ~6Cf2'1 -~~~ ),etvv-
                                           Co-\~")'<           f:rn)\)-(_ : ~:G{)lJ)\: (,
                                                                        1
                                                                                           b.f 0~ !hi' :
                                                                         1.,, ~p   fxe--ot [.~ cr:;'-ft-L/: 7
       If you fail to respond, judgment- by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:._     7 -\S-\C\
                           Case 6:19-cv-01071-AA                 Document 6        Filed 07/15/19            Page 2 of 2


   AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

    Civil Action No.

                                                          PROOF OF SERVICE
                          (This section should not be filed with the court unl~ss required by Fed. R. Civ. P. 4 (l))

              This summons for (name ofindiv1dual and title, if any)
    was received by me on (date)

              0 I personally served the summons on the individual at (place)
                                                                                   on (date)                            ; or

              0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                    , a person of suitable age and discretion who resides there,
             ------------------
              on (date)                               ' and mailed a copy to the individual's last known address; or

              0 I served the summons on (name of individual)                                                                    ·, who is
               designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                            ; or

              0 I returned the summons unexecuted because                                                                             ; or

              0 Other (specify):




              My fees are$                            for travel and $                  for services, for a total of$          0.00


              I declare under penalty of perjury that this information is true.



--- -Date:
                                                                                               Server's signature



                                                                                           Printed name and title




                                                                                               Server's address


    Additional information regarding attempted service, etc:
